.El Juez Asociado Señoe Aldrey,
emitió la opinión del tribunal.
El demandante interpuso esta apelación contra sentencia de la Corte de Distrito de San Juan que declaró sin lugar .su demanda de tercería.
José Lizardi, uno de los cuatro componentes de la suce-sión Lizardi, vendió por escritura pública de 1924 a Román Félix, casado con Dominga Maldonado, cinco condominios de una cuarta parte cada uno que tenía en cinco fincas radicadas *880en el barrio de Quebrada Arenas, de Eío Piedras, dos de ellas rústicas y tres urbanas sitas en esas fincas. En 1930 de-mandó Ernesto Fernando Schlüter a Eomán Félix en cobro de una hipoteca. Por escritura pública de 2 de abril do 1931 Dominga Maldonado, esposa de Eomán Félix, vendió con la asistencia de su marido, Eomán Félix, dichos cinco condominios a Jerónimo Colón por precio de $1,000 que según la escritura confesó la vendedora haber recibido antes de dicho acto. Esos condominios fueron embargados y anun-ciados en venta en 1932 en el pleito de Ernesto Fernando Schlüter contra Eomán Félix. Entonces Jerónimo Colón es-tableció la demanda de tercería que motiva esta apelación contra Ernesto Fernando Schlüter y contra Eomán Félix en la que alegando ser dueño de esos condominios por haberlos comprado en 1931 a Dominga Maldonado, casada con Eomán. Félix, interesa que por ser de su propiedad sea levantado el embargo sobre ellos trabado por Ernesto Fernando Schlüter. Este contestó la demanda oponiéndose a ella y alegando que la compra hecha por Jerónimo Colón en 1931 es simulada porque no medió precio en ella y fué hecha para burlar los derechos de los acreedores de Eomán, entre ellos los de Schlüter.
Celebrado el juicio y declarada sin lugar la demanda alega Colón en su apelación contra esa sentencia que debe ser revocada porque la corte inferior cometió error al resolver que la venta de la finca hecha a Jerónimo Colón fué simulada y que no tuvo otro objeto que burlar los derechos de los acreedores de Eomán Félix, entre ellos los de Schlüter, en el cobro de sus acreencias: y que también erró al apreciar la prueba. Como ambos motivos de error están íntimamente relacionados los resolveremos conjuntamente.
En la demanda se alegó que Dominga Maldonado compró esos condominios en 1928, antes de contraer matrimonio con Eomán Félix, pero de esto no presentó prueba en el juicio pues ni siquiera está en los autos la escritura de 1928. Solamente dijo Eomán Félix en su declaración que él *881está casado con Dominga Maldonado y qne se Rabia divor-ciado en 1927.
La cuestión fundamental en este pleito es si la compra qne Rizo Colón en 1931 es simnlada por Raber sido otorgada en perjuicio de ScRliiter, acreedor de Román Félix.
En los casos de García v. Banco Popular, 39 D.P.R. 854, y de Lebrón v. F. Fresno & Co., 39 D.P.R. 901, y también en el de Santini Fertilizer Co. v. Burgos, 34 D.P.R. 869, Remos declarado qne el artículo 1264 de nnestro Código Civil dis-pone qne se presumen celebrados en fraude de acreedores los contratos por los cuales el deudor enajena bienes a título gratuito, y que según la sentencia del Tribunal Supremo de España de 20 de febrero de 1899 se entenderá que no medió precio ni su equivalente en los contratos cuando el notario no dé fe de su entrega, o si confesando los contratantes Raberse ésta verificado con anterioridad no se justificare el RecRo: también dijimos que esos contratos tendrán la pre-sunción de Raber sido otorgados a título gratuito a menos que se pruebe que el precio fué entregado.
El tercerista declaró que pagó los $1,000 de la compra en billetes de banco el mismo día de la escritura, en presencia del notario. Román Félix testificó que recibió dicRa cantidad en billetes en el acto de la escritura, después que se Rizo, estando presente el notario. Este funcionario declaró que en el acto del otorgamiento de la escritura no se entregó dinero alguno y que en su presencia tampoco se entregó después.
El apelante trató de probar con su declaración y la de Román Félix que Colón tomó posesión en seguida de la finca (sic) y que Rabia cortado sus cañas utilizando los bueyes de Julio Díaz y de José Gr. Díaz, pero admitió Román que des-pués de la venta Ra intervenido en el corte de cañas porque siempre Ra estado y está en negocios con Colón.
Los testigos del demandado ScRliiter contradijeron esas manifestaciones, Rabiendo manifestado Félix Cruz que lo único que tenía Colón era una cuerda de terreno que vendió, *882aunque tiene diez o doce cuerdas en Guaynabo y que Bomán Félix tiene todavía lo que le vendió Lizardi y está administrándolo. José Lizardi dijo que la cuarta parte que vendió a Bomán Félix, éste la arrendó a Marín, que Colón no tiene finca alguna en Quebrada Arenas sino en Hato Nuevo y que nunca fia visto a Colón en la participación que vendió a Bomán. T Bamón Marín declaró que tiene una finca en Quebrada Arenas, de Bío Piedras, colindante con otra de Bomán Félix y Gon la sucesión Lizardi: que para proteger el testigo sus siembras puso una cerca de alambre en la colindancia con Bomán Félix, quien la derribó en 24 de junio de 1931: que- tratando de arrendar últimamente la finca de la sucesión Lizardi fueron a verle Bomán Félix y Jerónimo Colón para proponerle la venta de una parte que ellos dijeron tener allí: que quien le propuso el negocio fué Bomán Félix, y que éste le dijo que Colón era el dueño de la parcela.
En vista de la ley y jurisprudencia citadas, así como de los Lechos expuestos, llegamos a la conclusión de que la corte no cometió los errores que le atribuye el apelante, por lo que la sentencia apelada debe ser confirmada.